TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00103-CR




                                Donald Ray Hutchison, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-07-204276, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Donald Ray Hutchison seeks to appeal a judgment of conviction for aggravated

robbery. The trial court has certified that this is a plea bargain case, and Hutchison has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________

                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 18, 2008

Do Not Publish